Citation Nr: 1720374	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for traumatic brain injury (TBI), also claimed as right head and ear injury with residual balance issues.

2. Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

3. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 

4. Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.  He died in December 2014.  The appellant is the deceased Veteran's surviving spouse; she has been substituted as the claimant for the claims involving service connection for TBI and a psychiatric disorder. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO), and the Milwaukee, Wisconsin, RO, of the Department of Veterans Affairs (VA), and was subsequently transferred to the RO in Montgomery, Alabama.

In his May 2012 substantive appeal, the Veteran requested a hearing before the Board.  However, in June 2014, prior to his death, he withdrew his request.  The appellant also stated that she did not wish to testify before the Board.  Accordingly, the Board considers the request for a Board hearing withdrawn.

The Board recognizes that the issue of entitlement to service connection for PTSD was characterized as whether new and material evidence had been received to reopen this claim and adjudicated as such by the RO.  Specifically, the August 2010 rating decision by the Nashville RO stated the Veteran was previously denied service connection for PTSD in June 2005 and since the issuance of the February 2006 Statement of the Case, the decision has become final.  However, the Board finds that following the February 2006 Statement of the Case, the Veteran submitted a timely Substantive Appeal in March 2006.  Therefore, the June 2005 rating decision was not final.  Although the Veteran did submit a second claim for PTSD in May 2010, which was then adjudicated by the RO, the Veteran nonetheless had already filed a timely Substantive Appeal in response to the June 2005 rating decision.  As such, the June 2005 rating decision did not become final and remains on appeal. 

Furthermore, the issue of entitlement to service connection for PTSD has been modified as reflected above in this decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for acquired psychiatric disorder, to include PTSD and major depression; entitlement to DIC pursuant to 38 U.S.C.A. § 1318; and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim to reopen the claim for service connection for TBI, also claimed as right head and ear injury with residual balance issues, was pending at the time of the Veteran's death in December 2014.

2. The appellant filed a claim for substititution in January 2015, within a year of the Veteran's death.

3. The RO denied a claim for service connection for TBI, in an unappealed June 2007 rating decision.

4. The evidence received since the June 2007 rating decision is not new and does not relate to an unestablished fact necessary to substantiate the claim of service connection for TBI, also claimed as right head and ear injury with residual balance issues.


CONCLUSIONS OF LAW

1. The June 2007 rating decision denying service connection for TBI, also claimed as right head and ear injury with residual balance issues, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The evidence received subsequent to the June 2007 rating decision is not new and material and the claim for service connection for TBI, also claimed as right head and ear injury with residual balance issues, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

VA's duty to notify was satisfied by March 2006 and May 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Prior to his death, the Veteran's claim on appeal had been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  The National Personnel Records Center (NPRC) has indicated that the Veteran's military service records were unavailable at the NPRC, as they likely were destroyed in a fire at that facility in 1973.  VA has a heightened obligation to assist the appellant in the development of this case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not been afforded with a new VA examination to assess the nature and etiology of his TBI because the RO found that no new and material evidence had been submitted that would reopen the claim.  VA's duty to assist the Veteran in the development of his claim is not triggered unless and until a claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  Furthermore, the Veteran and the appellant have not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran and the appellant have submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran and the appellant have had a meaningful opportunity to participate in the adjudication of the claim decided herein such that the essential fairness of the adjudication is not affected.

II. Legal Criteria & Analysis

The Veteran filed a petition to reopen his previously denied claim for service connection for TBI in May 2010, and an August 2010 rating decision denied the claim.  The Veteran submitted a timely Notice of Disagreement in August 2011, and a Statement of the Case was issued in March 2012 denying the claim.  The Veteran submitted a timely Substantive Appeal in May 2012.  The Veteran died in December 2014, prior to promulgation of a decision.  According to a January 2015 statement from the Veteran and appellant's representative, the appellant requested that she be substituted for her husband for the purpose of processing his claims to completion.  This was done well within the year of the Veteran's death.  The RO granted the appellant's substutitution request in March 2017. Consequently, the Board will address the claim on the merits.  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).

An adjudicator must follow a two-step process in evaluating previously denied claims. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the limited purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

The Veteran was initially denied service connection by a June 2007 rating decision in which the RO determined there was no evidence of treatment or a diagnosis of TBI during service or that he was treated for, or diagnosed with, TBI. 

The Veteran was notified of the denial and his appellate rights.  The Veteran submitted a timely Notice of Disagreement, and a Statement of the Case was issued in May 2008, again determining that there was no evidence of injury or diagnosis of TBI. The Veteran failed to timely file a substantive appeal, and the June 2007 rating decision became final.  Accordingly, new and material evidence must be received to reopen the claim of entitlement to service connection for TBI, also claimed as right head and ear injury with residual balance issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2010, the Veteran submitted a new claim for entitlement to service connection for TBI, also claimed as right head and ear injury with residual balance issues.  According to an August 2010 rating decision, the claim was not reopened as the new evidence submitted did not constitute new and material evidence.  The rating decision stated that "[w]hile some of the evidence is new, as we have not reviewed it previously, this evidence still does not address the reasons for your original denial.  Therefore this evidence is considered cumulative."  The Veteran submitted a timely appeal.

The June 2007 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for TBI.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the records received since the June 2007 rating, the Veteran continued his treatment for various disabilities.  There is no indication in the newly received evidence that the Veteran has a current disability of TBI, aside from the filing of the instant claim, and no indication that his symptoms of residuals of a right head and ear injury with balance issues stemmed from TBI.  There is also no new support for the Veteran's contention that he incurred, complained of, or treated for a TBI. 

Furthermore, lay statements from the appellant; K.R., a childhood friend of the Veteran; C.K. a friend during the Veteran's military service, all received by the RO in January 2005, have already been reviewed and considered by the RO in June 2007.  In addition, a February 2004 letter from Dr. R.W. Israel was also reviewed and considered in the June 2007 rating decision.

While the Board acknowledges that the evidence, specifically the VA treatment records, received since the June 2007 rating was not previously of record, it is not "material" to the claim as it does not establish that the Veteran had a TBI in service or had a current disability related to TBI.  Thus, the VA treatment and examination records since the June 2007 rating decision do not address the Veteran's contentions, and there is no indication his symptoms and assessments stemmed from his military service.  Therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim, and while "new" it is not "material." 

In sum, a review of the evidence of record fails to reveal any new and material evidence suggesting that the Veteran's claimed TBI, also claimed as right head and ear injury with residual balance issues, is related to service.  He has not informed VA of any evidence not of record that demonstrates this unestablished fact. 

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since June 2007 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even were the claim to be reopened, no duty to assist would be triggered as a result of the additional evidence.

As new and material evidence has not been submitted, the claim of entitlement to service connection for TBI, also claimed as right head and ear injury with residual balance issues, is not reopened.


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for TBI, also claimed as right head and ear injury with residual balance issues, is not reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Regarding the claim for entitlement to service connection for acquired psychiatric disorders, to include PTSD and major depression, the Board notes that the evidence indicates conflicting diagnoses.  For example, VA treatment records dated July 2005 indicate the Veteran was diagnosed with severe major depression with recurrent psychotic features.  However, according to a VA treatment record dated September 2010, a diagnosis of PTSD was made.

Here, the Veteran was afforded a general VA examination in May 2005, but a VA examination specifically for the Veteran's mental health has not been provided.  Furthermore, given a lack of clear diagnoses the Board finds this claim should be remanded for a VA record review and opinion by a mental health specialist to clarify the Veteran's diagnoses and obtain an adequate etiological opinion. 

In addition, according to the Veteran's Death Certificate, the immediate cause of his death was community acquired bacterial pneumonia and the underlying cause was listed as dementia and respiratory failure due to pneumonia.  As the Veteran's mental health status at the time of his death may impact the appellant's claim for cause of death, the VA examiner should be ask to comment on whether the Veteran's dementia, and its symptoms, are related to his military service. 

As such, further development is necessary before a final determination is made.  38 C.F.R. § 3.159 (c)(4) (2016); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

The appellant's claims of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and to service connection for the cause of the Veteran's death were denied by the RO in April 2015.  The Board finds that the appellant has submitted a timely Notice of Disagreement in May 2015.  See 38 C.F.R. §§ 20.300, 20.301(a), 20.302(a) (2016).  Significantly, however, to date, it does not appear that the RO has issued a Statement of the Case in response to the Notice of Disagreement.  In such cases, the Board is required to remand the issue to the RO for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9 (c) (2016); Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate specialist regarding the claim for service connection for acquired psychiatric disorder to include PTSD and major depression, specifically to clarify the diagnosis and the etiology of the diagnosis.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this review should be acknowledged in the report.

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include PTSD and major depression, manifested during, or developed as a result of, active military service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his reported symptomatology.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Furthermore, the VA examiner is asked to discuss and opine on whether the dementia, the underlying cause of the Veteran's death, or its symptoms are related to his military service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. Issue a Statement of the Case as to the issues of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and to service connection for the cause of the Veteran's death.  See Manlincon, supra.  If the decisions remain adverse to the appellant, she and her representative should be informed that she must file a timely and adequate substantive appeal if she wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  They must be informed of the time period allowed for perfecting a timely appeal.

4. After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the issues. If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


